MEMORANDUM **
Sakulwat Wattanawong, a native and citizen of Thailand, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The record does not compel the conclusion that Wattanawong has established extraordinary circumstances that excuse the untimely filing of his asylum application. See 8 C.F.R. § 208.4(a)(5); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir.2008).
Substantial evidence supports the agency’s denial of withholding of removal because Wattanawong failed to establish the attack and threats he suffered in Thailand occurred on account of a protected ground, see Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (random criminal acts do not establish persecution), and because Wattanawong conceded at the hearing that he does not fear future persecution on account of a protected ground.
Substantial evidence also supports the agency’s denial of CAT relief because Wat-tanawong failed to establish it is more likely than not that he will be tortured if *510he returns to Thailand. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.